Citation Nr: 1749563	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral calluses, bilateral plantar warts, bilateral plantar fasciitis and right heel spurs, excluding a temporary total rating from April 30, 2015 to August 31, 2015.

2.  Entitlement to a rating in excess of 30 percent for bilateral calluses, bilateral plantar warts, bilateral plantar fasciitis and right heel spurs, excluding temporary total rating from April 30, 2015 to August 31, 2015.

3.  Entitlement to a rating in excess of 10 percent for duodenal ulcer.

4.  Entitlement to a rating in excess of 10 percent for residuals of right knee sprain.

5.  Entitlement to a rating in excess of 10 percent for residuals of right ankle sprain.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 

(The issue of entitlement to a clothing allowance for the year 2012 will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from January 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction over this case was subsequently transferred to the RO in Columbia, South Carolina, and that office forwarded the appeal to the Board.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

As indicated on the title page, the Board has bifurcated the issue of entitlement to an increased rating for the Veteran's bilateral foot disorders to reflect the fact that the Board is granting a 30 percent evaluation but remanding for additional development and consideration the issue of entitlement to a rating in excess of 30 percent.

With regard to the Veteran's representation in this matter, the record shows that, in February 2017, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Disabled American Veterans.  In September 2017, he executed a VA Form 21-22 in favor of The American Legion.  However, pursuant to 38 C.F.R. § 20.1304(b) (2016), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review must be mailed to the Board with a good cause explanation.  Accordingly, the Board may not accept the Veteran's September 2017 change in representation under the provisions of 38 C.F.R. § 20.1304(b) because this appeal was certified to the Board in March 2017, and his request for a change in representation was received after 90 days of notification that the case had been certified to the Board.  No good cause explanation for a change in representation has been received, and Disabled American Veterans participated in the April 2017 videoconference hearing.  Therefore, Disabled American Veterans represents the Veteran in this appeal; however, the Veteran's September 2017 power of attorney may be recognized upon transfer of the case to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(b)(1)(i) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

All issues on appeal except for entitlement to a rating in excess of 10 percent for bilateral foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, symptoms of the Veteran's bilateral calluses, bilateral plantar warts, bilateral plantar fasciitis and right heel spurs have at least approximated severe acquired flatfoot.


CONCLUSION OF LAW

The criteria for at least a 30 percent rating for service-connected bilateral calluses, bilateral plantar warts, bilateral plantar fasciitis and right heel spurs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5176 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran claims entitlement to an increased rating for his bilateral foot conditions.  By way of background, at the time of the claim for an increased rating, he was in recepit of a 10 percent rating for service-connected bilateral calluses, bilateral plantar warts and right heel spur, which was rated under Diagnostic Code 5284, applicable to other injuries of the foot.  38 C.F.R. § 4.71a.  In January 2014, the RO added to this disability service connection for bilateral plantar fasciitis, effective September 22, 2009, the date of the claim for an increased rating.  These disabilities continued to be rated as 10 percent disabling but the Diagnostic Code was changed to Diagnostic Code 5276, applicable to acquired flatfoot (pes planus).

Pursuant to Diagnostic Code 5276, for a bilateral disability, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity, pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A higher rating requires more severe symptomatology.  38 C.F.R. § 4.71a.

The Veteran claims he should be entitled to a higher rating for his bilateral foot disorders.  At the April 2017 hearing, he reported, inter alia, that he experienced pain on manipulation and use, extreme tenderness, and marked pronation and deformity.  He reported that his feet would feel sore in the morning, that he could not walk very far and that when there are flare-ups, he cannot do anything.  As described below, the evidence generally supports this description of the Veteran's foot condition and the Board finds that at least a 30 percent rating is warranted for the entire period on appeal.

In this regard, at a December 2009 VA contract examination, the Veteran reported that his bilateral calluses caused constant pain in his feet, which was exacerbated by physical activity and stress.  He reported that he "cannot function at all with or without medicine" when painful and that he experienced difficultly walking or standing.  On physical examination, the examiner noted, in pertinent part, callosities at the bilateral soles of feet with tenderness and edema of the left foot.  Both feet were tender to palpation.

At a December 2013 VA contract examination, the Veteran reported his foot pain had worsened and that it continued to make it difficult for him to walk.  The examiner noted mild/moderate bilateral hallux valgus and moderate bilateral plantar fasciitis, as well as heel spurs.  The examiner remarked that the Veteran's gait was antalgic due to his bilateral foot condition.

In November 2015, the Veteran submitted a foot disability benefits questionnaire that had been filled out by a private physician who had been treating the Veteran since May 2012.  The Veteran experienced sharp pains in his arch or heel during flare-ups, and had trouble with day-to-day activities during flare-ups.  The examiner observed, in pertinent part, objective evidence of marked deformity of both feet, marked pronation of both feet, and pain on use of both feet, which was accentuated on manipulation.

In sum, the Board finds that throughout the period on appeal, the evidence at least approximates severe bilateral acquired flatfoot in that there has been objective evidence of marked pronation, pain on manipulation and use, swelling and callosities.  The Board therefore finds that for the entire period on appeal, the Veteran has at least met the criteria for a 30 percent rating under Diagnostic Code 5276.  Because a substantial amount of relevant evidence has been received since the most recent January 2014 statement of the case but has not yet been reviewed by the AOJ, the Board will defer complete adjudication of this issue until that has been accomplished.  See 38 C.F.R. §§ 19.31, 19.37 (2016).  As such, consideration of whether the Veteran may be entitled to a rating in excess of 30 percent is deferred pending further development below.


ORDER

Entitlement to a 30 percent rating for bilateral calluses, bilateral plantar warts, bilateral plantar fasciitis and right heel spurs is granted for the entire period on appeal (excluding temporary total rating from April 30, 2015 to August 31, 2015), subject to the laws and regulations governing the award of monetary benefits.


REMAND

As to left ankle and left knee disorders, the Veteran contends that his service-connected right ankle, right knee and bilateral foot disabilities caused him to have an altered gait, which in turn caused left knee and left ankle disabilities.  In September 2013, a VA contract examiner concluded that there was no current left knee or left ankle pathology and therefore no current left knee or left ankle disorder.  Thereafter, the RO requested a clarifying addendum opinion, observing that some treatment records showed diagnoses of osteoarthritis for these joints.  In November 2013, the examiner concluded that one individual's assessment that the Veteran did not have arthritis in his left knee and ankle outweighed another individual's assessment that he did.  Based on that conclusion, the examiner did not offer an opinion as to whether any service-connected disabilities caused or aggravated any left knee or ankle disability.

The Board's review of the claims file reveals a September 2009 private treatment record showing an assessment of bilateral osteoarthritis and a September 2012 private treatment record showing diagnoses of osteoarthritis in both knees and in the left ankle.  The Board finds this evidence sufficient to establish that the Veteran has met the current disability requirement for purposes of applicable VA statutes and regulations.  Accordingly, since there is no opinion addressing whether the Veteran's service-connected disabilities caused or aggravated his left knee and left ankle disorders, one must be obtained on remand.

As to the claims involving the right knee and right ankle, the most recent examination addressing those disabilities took place in September 2013.  Considering the length of time that has passed since the last examinations, and the fact that at the April 2017 hearing, the Veteran reported that both disabilities had worsened since that time, the Board finds that new VA examinations should be obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Similarly, as to the duodenal ulcer, the most recent examination appears to have taken place in February 2010, and, as discussed above, it appears that the Veteran's bilateral foot disability has worsened since the December 2013 VA contract examination.  Accordingly, current examinations should also be obtained for these disabilities.

The Board additionally notes that an August 2014 rating decision denied entitlement to service connection for hearing loss, tinnitus and PTSD and an October 2014 rating decision denied entitlement to service connection for erectile dysfunction.  Although the Veteran timely appealed these decisions in September 2014 and November 2014 correspondence, respectively, no statement of the case has been issued which addresses these issues.  This must be accomplished on remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, during the pendency of the claims on appeal, the Veteran has frequently claimed that his service-connected disabilities have rendered him unemployable.  See e.g., November 2011 application for TDIU, March 2016 correspondence alleging foot, ankle and knee disabilities prevent employment.  The issue of entitlement to a TDIU has thus been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case addressing the issues of entitlement to service connection for hearing loss, tinnitus, PTSD, and erectile dysfunction.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2.  The Veteran should also be afforded VA examinations to evaluate the current severity of his service-connected duodenal ulcer, right knee sprain, right ankle sprain, and bilateral foot disabilities.  The electronic claims folders should be made available to the examiner(s) for review in conjunction with the examinations and the examiner(s) should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees, ankles, feet and duodenal ulcer.

As to the right knee, right ankle and feet, the examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale should accompany any opinion provided.

3.  Forward the entire claims file to an examiner other than the author of the September and November 2013 VA opinions addressing whether the Veteran's left knee and left ankle disabilities were caused or aggravated by any service-connected disabilities.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

After reviewing the claims file, the examiner must address the following questions (In responding to these questions, the examiner should presume that current left knee osteoarthritis and current left ankle osteoarthritis has been established for purposes of this opinion):

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current left knee osteoarthritis was caused or aggravated by any service-connected disabilities, to specifically include his service-connected right ankle, right knee and bilateral foot disabilities?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current left ankle osteoarthritis was caused or aggravated by any service-connected disabilities, to specifically include his service-connected right ankle, right knee and bilateral foot disabilities?

The examiner is advised that aggravation is defined as any worsening of a nonservice-connected disability by a service-connected disability.  Permanent worsening need not be shown.

A complete rationale must be provided for any opinion offered.

4.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


